Citation Nr: 0730791	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-35 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 28, 1965 to 
November 26, 1968.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  In June 2005, a hearing was held before the 
undersigned Veterans Law Judge, and in November 2005, the 
Board remanded the issue for further development.  The Board 
is satisfied that development requested has been 
satisfactorily completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).  As instructed, the RO obtained another VA mental 
health examination and readjudicated the claim.  Therefore, 
the Board finds that the issue is ready for appellate 
review. 


FINDING OF FACT

The preponderance of the medical evidence does not show that 
the veteran has PTSD. 


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the veteran's contentions; service medical records; VA 
treatment records; private treatment records; and hearing 
testimony.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).


Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).  However, 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation. See 38 C.F.R. § 3.303(c) 
(2007).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007).  

To support his claim, the veteran submitted a June 2005 
examination report by a private psychologist.  The 
psychologist diagnosed the veteran with PTSD.  The veteran 
also submitted a letter dated in December 2001 from a retired 
Army nurse officer who, in her professional opinion, 
diagnosed the veteran with PTSD.

In contrast, the veteran was examined by the VA in September 
2003.  The medical examiner stated that the veteran was not 
endorsing any symptoms that would be consistent with a 
psychiatric diagnosis and does not meet the diagnostic 
criteria for PTSD.  In addition, there is a lack of evidence 
in the claims file of the veteran seeking any psychological 
treatment for PTSD before the June 2005 private 
psychologist's examination.


To reconcile this difference, in November 2005, the Board 
remanded the case to the RO for a VA examination consisting 
of three mental health experts. They were requested to 
consider all relevant evidence already submitted, examine the 
veteran, and to make a diagnosis.  In March 2006, three 
psychiatrists unanimously concluded that the veteran does not 
have PTSD.  They found that the veteran does not endorse any 
true stressor as being of the level needed for PTSD.  
Instead, the examiners diagnosed the veteran with Personality 
Disorder (with narcissistic and paranoid traits).  The 
examiners noted that the veteran reported that his major 
problem is his financial stress and if he were able to get a 
pension, he would be fine.  The veteran also relayed to the 
doctors that he has never sought treatment for PTSD and that 
he does not feel that he needs medicine, but just money to 
solve his financial problems. With regard to the private 
psychologist's diagnosis, the doctors concluded that the 
"patient sought [a] diagnosis of PTSD for his disability 
claim."

The Board concludes the preponderance of the medical evidence 
does not reflect diagnosis of PTSD in accordance with VA's 
regulation.  Both VA examinations conducted have concluded 
that the veteran does not have PTSD, while only one private 
psychologist has concluded the veteran has PTSD.  In this 
case, the Board finds the opinion of the VA physicians to be 
more persuasive for the following reasons.  

Initially, the Board finds minimal weight from the December 
2001 letter of a retired Army nurse diagnosing the veteran 
with PTSD.  The letter is void of her qualifications in 
dealing with mental health issues and also lacks any 
discussion of the DSM-IV criteria for PTSD.  An evaluation of 
the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

Regarding the private psychologist's June 2005 examination 
and report, the Board finds that it is a credible opinion.  A 
licensed medical examiner stated that he reviewed relevant 
records (although no specificity is given) and gave a 
detailed reason to support the rationale behind his diagnosis 
of PTSD.  However, the March 2006 VA examination had the 
benefit of reviewing more documentary evidence (including the 
veteran's complete service medical record and VA claims file) 
and conducting a more recent examination than the June 2005 
private psychologist examination.

The Board is not required to accept a VA examining 
physician's opinion, a private physician's opinion, a social 
worker's opinion, or the opinions or contentions offered by 
any other source.  Hayes v. Brown, 5 Vet. App. 60, 63 (1993)  
In considering the four qualified VA mental health examiners 
that properly examined the veteran compared to one private 
psychologist who disagreed, the Board notes that the 
preponderance of the evidence is against the diagnosis of 
PTSD.

The Board does not need to address whether the veteran is a 
combat veteran since that question is not pertinent in this 
case.  His claim is being denied because the preponderance of 
the medical evidence does not show a valid diagnosis of PTSD.

Accordingly, because the medical evidence does not contain a 
persuasive diagnosis of PTSD, his claim must be denied. For 
the reasons discussed above, the Board concludes that the 
evidence against the claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran does not have a valid diagnosis of PTSD.  There is no 
benefit of the doubt that could be resolved in favor of the 
veteran.  

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's PTSD claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2000 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio, 16 Vet. App. at 187.  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2000 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

To the extent the September 2000 letter was deficient in any 
respect, such error was corrected by the additional notices 
sent to the veteran in November 2005 and October 2006.  Those 
letters again informed him of the information or evidence 
that  was needed to support his claim, and asked him to send 
the information or evidence to VA.  He was then provided time 
to respond, and his claim was readjudicated via a 
supplemental statement of the case issued in November 2006.  
The Board concludes that no prejudice to the veteran will 
result in proceeding with the issuance of a final decision.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

In addition, since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The veteran has at no time referenced outstanding 
medical records that he wanted VA to obtain or that he felt 
were relevant to the claim.  The veteran was also accorded VA 
examinations in October 2003 and March 2006.  See 38 C.F.R. § 
3.159(c)(4) (2007).  The examinations in this case are 
adequate upon which to base a decision.  The veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


